Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on parent application 16801423 filed on 02/26/2020.  
Claim Objections
       Claims 1-10, 16-20 are objected to because of the following informalities:
  Claim 1 recites:
“removing the sacrificial layers to release a plurality of semiconductor nanostructures constructed by the semiconductor layers”
“forming a metal gate stack to wrap around each of the semiconductor nanostructures”. There are insufficient antecedent basis for these limitations.
Claims 2-10 depend directly or indirectly form claim 1.

       Claim 16 recites:
“forming a dielectric fin between the first nanostructures and the second nanostructures”. 
“forming a metal gate stack wrapped around the first nanostructures, the second nanostructures, and the dielectric fin”.
There are insufficient antecedent basis for these limitations.
Claims 17-20 depend directly or indirectly from claim 16.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(2):
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20200381432 A1 – hereinafter Lee). 
Regarding Claim 11, Lee teaches a method for forming a semiconductor device structure (see the entire document; Figs. 6A-6B in view of Figs. 5A-5B; specifically, [0035]-[0104], and as cited below), comprising:
forming a first fin structure ({102a, 106a} –  [0035] – “first active fins 102a”; [0091] – “The plurality of first nanosheets 106a”) and a second fin structure ({102b, 106b} – Fig. 6A; [0035] – “second active fins 102b”; [0091] – “The plurality of second nanosheets 106b”) over a semiconductor substrate (100 – [0089] – “substrate 100”); 
forming a dielectric fin (portion of 104 – [0060] - “A first isolation layer 104a and a second isolation layer 104b may be formed on a portion of the substrate 100 except for the portion of the substrate 100, on which the first active fin 102a and the second active fin 102b are formed.”) between the first fin structure ({102a, 106a}) and the second fin structure ({102b, 106b} – that is, portion of 104 between {102a, 106a} and {102b, 106b}); 
forming a metal gate stack ({118, 108} – [0035] - “a plurality of first gate electrodes 118a and a plurality of second gate electrodes 118b each extending in the second direction perpendicular to the first direction to which the first active fins 102a and the second active fins 102b extend”; see also [0063]-[0064] for 108) to wrap around the first fin structure and the second fin structure ({118, 108} wraps around plurality of 106a and 106b. Note: [0070] teaches threshold voltage adjustment layer 114a may not be formed. Therefore, when 114a is not formed, {118, 108} wraps around both the plurality of 106a and 106b); and 
forming an insulating structure (122; Fig. 6B – “a gate cut material layer 122” – shown as 124 in Fig. 3. [0104] – “The first gate electrode 118a and the second gate electrode 118b may be electrically separated from each other due to the gate cut pattern 124 constituting the first gate cut region CT1” – therefore, 122/124 is insulator) extending into the metal gate stack {118, 108} and reaching the dielectric fin (portion of 104).
Regarding Claim 12, Lee teaches the method for forming a semiconductor device structure as claimed in claim 11, further comprising: partially removing the metal gate stack and the dielectric fin to form an opening exposing interior sidewalls of the dielectric fin (Fig. 6A  shows opening 120 is formed through metal gate stack {118, 108} and dielectric fin 104); and forming the insulating structure to fill the opening (Fig. 6B shows insulating material 122 is formed filling the opening 120 – see [0103]).
Regarding Claim 13, Lee teaches the method for forming a semiconductor device structure as claimed in claim 11, further comprising: etching back the metal gate stack before the insulating structure is formed (Fig. 6A shows removing part of the gate stack and Fig. 6B shows forming insulating structure 122 – that is, removing the gate stack is performed first).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Mochizuki et al. (US 20190348403 A1 – hereinafter Mochizuki).
Regarding Claim 1, Lee teaches a method for forming a semiconductor device structure (see the entire document; Figs. 6A-6B in view of Figs. 5A-5B; specifically, [0035]-[0104], and as cited below), comprising:

    PNG
    media_image1.png
    345
    402
    media_image1.png
    Greyscale

Lee – Fig. 6B
forming a first fin structure ({102a, 106a} –  [0035] – “first active fins 102a”; [0091] – “The plurality of first nanosheets 106a”) and a second fin structure ({102b, 106b} – Fig. 6A; [0035] – “second active fins 102b”; [0091] – “The plurality of second nanosheets 106b”) over a semiconductor substrate (100 – [0089] – “substrate 100”), wherein each of the first fin structure ({102a, 106a}) and the second fin structure ({102b, 106b}) has a plurality of semiconductor layers ({106a, 106b} – [0091] – “The plurality of first nanosheets 106a and the plurality of second nanosheets 106b may be formed on or over the first active fin 102a and the second active fin 102b” – therefore semiconductors); 
forming a dielectric fin (portion of 104 – [0060] - “A first isolation layer 104a and a second isolation layer 104b may be formed on a portion of the substrate 100 except for the portion of the substrate 100, on which the first active fin 102a and the second active fin 102b are formed.”) to fill a space between the first fin structure (106a) and the second fin structure (106b); 
forming a metal gate stack ({118, 108} – [0035] - “a plurality of first gate electrodes 118a and a plurality of second gate electrodes 118b each extending in the second direction perpendicular to the first direction to which the first active fins 102a and the second active fins 102b extend”; see also [0063]-[0064] for 108) to wrap around each of the semiconductor nanostructures ({118, 108} wraps around plurality of 106a and 106b. Note: [0070] teaches threshold voltage adjustment layer 114a may not be formed. Therefore, when 114a is not formed, {118, 108} wraps around both the plurality of 106a and 106b); and 
forming an insulating structure (122 – “a gate cut material layer 122” – shown as 124 in Fig. 3. [0104] – “The first gate electrode 118a and the second gate electrode 118b may be electrically separated from each other due to the gate cut pattern 124 constituting the first gate cut region CT1” – therefore, 122/124 is insulator) extending into the metal gate stack ({118, 108}) and reaching the dielectric fin (104), wherein the insulating structure (122) and the dielectric fin (portion of 104) together separate the metal gate stack ({118, 108}) into a first part (left {118, 108}) and a second part (right {118, 108}), and the first part (left {118, 108}) is electrically isolated from the second part (right {118, 108}) (see [0104]).
But, Lee as applied above does not expressly disclose wherein each of the first fin structure and the second fin structure has a plurality of sacrificial layers and removing the sacrificial layers to release a plurality of semiconductor nanostructures constructed by the semiconductor layers.
However, in a related art, Mochizuki teaches in Fig. 2 a first fin structure and a second fin structure wherein each of fin structures comprising a plurality of sacrificial layers (105a-105d – [0033] - “SiGe layers 105a-105d of a SiGe/Si nanosheet stack are formed on the substrate 102”) and a plurality of semiconductor layers (107a-107c – “intervening Si channel layers 107a-107c”) and Fig. 9 teaches removing the sacrificial layers (105a-105d – [0048] – “SiGe layers 105a-105d are selectively removed”), thereby forming similar nanosheet structures similar to what is shown in Fig. 6B of Lee wherein only semiconductor layers remain.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein each of the first fin structure and the second fin structure has a plurality of sacrificial layers and removing the sacrificial layers to release a plurality of semiconductor nanostructures constructed by the semiconductor layers as taught by Mochizuki into Lee.
An ordinary artisan would have been motivated to integrate Mochizuki structure into Lee structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a gate-all-around (GAA) device for the obvious benefit of design flexibility, low operational voltage, high drive currents, high computational speed, and excellent performance within a smaller footprint area as is well known in the art.

Allowable Subject Matter
       Claims 2-10, 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 2: etching back the metal gate stack before the insulating structure is formed; and forming a dielectric protection structure over the metal gate stack to surround the insulating structure.
Regarding claim 3: forming a sacrificial film over the metal gate stack; partially removing the sacrificial film and the metal gate stack to form an opening exposing the dielectric fin; forming the insulating structure in the opening; removing the sacrificial film; and forming a dielectric protection structure over the metal gate stack to surround the insulating structure after the sacrificial film is removed.
Claim 4 depends from claim 3.
Regarding claim 5: forming a sacrificial material on the first fin structure and the second fin structure before the dielectric fin is formed; and removing the sacrificial material and the sacrificial layers in a same etching process.
Regarding claim 6: wherein the formation of the dielectric fin comprises: forming a first dielectric layer in the space between the first fin structure and the second fin structure; removing an upper portion of the first dielectric layer; and forming a second dielectric layer over the first dielectric layer after the upper portion of the first dielectric layer is removed, wherein dielectric constants of the first dielectric layer and the second dielectric layer are different from each other.
Regarding claim 7: wherein the metal gate stack has a gate dielectric layer and a gate electrode, and the gate dielectric layer extends along a sidewall and a topmost surface of the dielectric fin.
Claim 8 depends from claim 9.
Regarding claim 9: partially removing the metal gate stack to form an opening exposing the dielectric fin; forming an insulating material filling the opening; and partially removing the insulating material such that a remaining portion of the insulating material in the opening forms the insulating structure.
Claim 10 depends from claim 9.
Regarding claim 14: wherein the metal gate stack has a gate dielectric layer and a gate electrode, and the gate dielectric layer extends along a sidewall and a topmost surface of the dielectric fin.
Claim 15 depends from claim 14.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
       Claims 16-20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 16: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a metal gate stack wrapped around the first nanostructures, the second nanostructures, and the dielectric fin” – as recited in claim 16, in combination with the remaining limitations of the claims.
The most relevant prior art references (US 20190348403 A1 to Lee) and/or the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
The most relevant prior art of references (US 20190348403 A1 to Lee) substantially discloses the method steps and features in Figures 6A-6B with the exception of the limitations described in the preceding paragraphs.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 16 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 16 is deemed patentable over the prior art.
Claims (17-20) are allowed as those inherit the allowable subject matter from claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898